Case 1:19-cv-00558-AJT-JFA Document 11 Filed 06/24/19 Page 1 of 2 PageID# 66



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 Alicia Ann Reynolds,                              )
                                                   ) Civil Action No. 1:19-cv-00558
                        Plaintiff,                 )
                                                   )
                        v.                         )
                                                   )
 Richard J. Addi,                                  )
                                                   )
                        Defendant.                 )
                                                   )

       DEFENDANT RICHARD C. ADDI’S MOTION TO DISMISS PLAINTIFF’S
                             COMPLAINT

       COMES NOW the Defendant Richard J. Addi (“Defendant”), by counsel, and moves the

Court to dismiss Plaintiff Alicia Ann Reynolds (“Plaintiff”)’s Complaint against him pursuant to

Rule 12(b)(1), Fed. R. Civ. P., for lack of subject matter jurisdiction, and Rule 12(b)(6), Fed. R.

Civ. P., for failure to state a claim upon which relief may be granted, for the reasons set forth in

the Memorandum filed together with this Motion to Dismiss.

                                               Respectfully submitted,

                                               Richard J. Addi
                                               By Counsel
                                               ______/s/__Brett A. Callahan_____________
                                               Kristina Keech Spitler, Esq. (VSB #29028)
                                               Brett A. Callahan, Esq. (VSB #33385)
                                               Vanderpool, Frostick & Nishanian, P.C.
                                               9200 Church Street, Suite 400
                                               Manassas, Virginia 20110
                                               Telephone: (703) 369-4738
                                               Facsimile: (703) 369-3653
                                               kspitler@vfnlaw.com
                                               bcallahan@vfnlaw.com




                                                  1
Case 1:19-cv-00558-AJT-JFA Document 11 Filed 06/24/19 Page 2 of 2 PageID# 67



                               CERTIFICATE OF SERVICE

        I hereby certify that on June 24, 2019, the foregoing Defendant, Richard J. Addi’s Motion
to Dismiss Plaintiff’s Complaint was filed electronically. Service of the filing will be made on
all ECF registered counsel by operation of the Court’s electronic filing system. Parties may
access this filing through the Court’s system.


                                            ______/s/__Brett A. Callahan_____________
                                            Kristina Keech Spitler, Esq. (VSB #29028)
                                            Brett A. Callahan, Esq. (VSB #33385)
                                            Vanderpool, Frostick & Nishanian, P.C.
                                            9200 Church Street, Suite 400
                                            Manassas, Virginia 20110
                                            Telephone: (703) 369-4738
                                            Facsimile: (703) 369-3653
                                            kspitler@vfnlaw.com
                                            bcallahan@vfnlaw.com




                                               2
